Title: Dumas to the American Commissioners, 28 April 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, April 28, 1778, in French: We await the return of your letter in final form, so that I may present it. The memorandum for which Mr. Lee provided the material will be published within a few days; the public here must learn that Congress will make peace only on equal terms and in concert with its allies. Beware of Merckle. Friends in Amsterdam will take care of one to two hundred thousand florins in the negotiations you are planning.>
